Rotiirook, J".
. construction of letters. The alleged contract in writing was contained in two letters written by the defendant to the plaintiffs, and .in certain other letters written by the plaintiffs to the defendant. The court instructed the jury that the first letter written by the defendant and ■ the answer thereto created no contract binding the defendant to pay the plaintiffs for their services. As to the letters subsequently written, the court left it to the jury to say whether or not the defendant by the language used in the letters under the facts and circumstances meant to bind herself personally to pay the jdaintiffs for their services. It was the province of the court as matter of-law to determine and construe their meaning and legal effect. Parsons on Contracts, Yol. 2, 492. We do not regard it as our duty to set out these letters here at length. A careful examination of them satifies us that they do not contain a distinct personal promise to pay the plaintiffs for their services. The court, we think, properly .construed the first letter, and should have put the same construction on all of the correspondence between the parties considered together. But as the jury found for the defendant, the error in submitting the question to the jury as to whether part of the letters constituted a contract was without prejudice to the plaintiffs, because the jury merely found what the court should have determined, that is to say, that by a proper construction of the. wi’itings no personal contract was entered into by the defendant.
Affirmed.